DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 17, 20, 24-27, 37, 38, 40-44, 47, 48, 50-53 and 55 are pending. 
3.	Claims 17, 20, 24-27, 37, 38, 40-44, 47, 48, 50-53, and 55 are examined herein.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 50 and 51 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
Claims 50 and 51 are drawn to the plant of claims 17 or 37 and recite the manner in which herbicides tembotrione or isoxaflutole are applied.  Claims 17 and 37 are drawn to a plant comprising a Rhodococcus sp. HPPD, wherein the plant is tolerant either one of said two herbicides.  Claims 50 and 51 do not introduce any additional structural elements to the plants of claim 17, and thus do not properly further limit the subject matter of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that the amendments to the claims obviate the rejection (page 6 of the Remarks).  This is not found to be persuasive.  While Applicant’s amendments are acknowledged, the claims remain rejected for the reasons set forth above.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 17, 20, 24, 37-38, 40-44, 50-53 and 55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of GenBank Accession Number ABG94844.1 (Submitted on July 24, 2006; version of July 28, 2006), GenBank Accession Number CP000431 (Submitted on July 24, 2006; version of July 28, 2006), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362).  
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. 
	The claims are drawn to a plant, comprising a single copy of a chimeric gene, comprising a nucleic acid sequence encoding a Rhodococcus sp. HPPD having the amino acid sequence of SEQ ID NO: 4 from amino acid 2 to amino acid 401, including wherein the nucleic acid comprises nucleotides 4-1203 of SEQ ID NO:1, said plant having a phenotype of tolerance to field-application doses of 100 g Ai/ha of tembotrione or isoxaflutole. 
Claims 17, 37, and 55 recite the following limitation: “wherein said tolerance is no more than 50% injury from 100 g AI/ha isoxaflutole or no more than 50% injury from 100 g AI/ha tembotrione, if determined seven days after application of the herbicide.”  The term “percent injury” (not defined in the specification) would encompass any type of injury, measured in any manner.  It is noted that the claim encompasses any level of the transgene expression.  Similarly, the term “no bleaching” (not defined in the specificaiton) in claim 55 would encompass a scenario wherein only a portion of a plant shows no bleaching. 
The term “phenotype of tolerance …2-4 times” that of control plants, in claim 37, does not limit the claim to specific methods of estimating tolerance or levels of the transgene expression.  
Sailland et al teach a chimeric gene that expresses an HPPD from Pseudomonas (claim 1); a chimeric gene comprising a nucleic acid sequence encoding HPPD, under the control of at least one plant promoter sequence (claim 3; col. 2, lines 17-22), with the chimeric gene comprising a plant transit peptide between the promoter and the HPPD coding sequence (claims 3 and 5, col. 2, lines 35-52).  Sailland et al also teach a vector comprising the chimeric gene, and plants, plant cells, and seeds transformed with those vectors and exhibiting herbicide tolerance (claim 8, and col. 2, lines 59-66).  Sailland et al teach using HPPD “of bacterial origin” in their invention (col. 1, lines 43-50, for example). 
	Sailland et al do not teach the nucleic acid encoding the HPPD from Rhodococcus sp.
GenBank Accession Number ABG94844.1 teaches an amino acid sequence from Rhodococcus sp. RHA1 that has 100% sequence identity to instant SEQ ID NO: 4.  The sequence alignment is set forth below. 
DE   SubName: Full=4-hydroxyphenylpyruvate dioxygenase {ECO:0000313|EMBL:ABG94844.1};
DE            EC=1.13.11.27 {ECO:0000313|EMBL:ABG94844.1};
GN   Name=hpd1 {ECO:0000313|EMBL:ABG94844.1};
GN   OrderedLocusNames=RHA1_ro03041 {ECO:0000313|EMBL:ABG94844.1};
OS   Rhodococcus jostii (strain RHA1).
OC   Bacteria; Actinobacteria; Actinobacteridae; Actinomycetales;
OC   Corynebacterineae; Nocardiaceae; Rhodococcus.
OX   NCBI_TaxID=101510 {ECO:0000313|EMBL:ABG94844.1, ECO:0000313|Proteomes:UP000008710};
RN   [1] {ECO:0000313|Proteomes:UP000008710}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=RHA1 {ECO:0000313|Proteomes:UP000008710};
RX   PubMed=17030794; DOI=10.1073/pnas.0607048103;
RA   McLeod M.P., Warren R.L., Hsiao W.W.L., Araki N., Myhre M.,
RA   Fernandes C., Miyazawa D., Wong W., Lillquist A.L., Wang D.,
RA   Dosanjh M., Hara H., Petrescu A., Morin R.D., Yang G., Stott J.M.,
RA   Schein J.E., Shin H., Smailus D., Siddiqui A.S., Marra M.A.,
RA   Jones S.J.M., Holt R., Brinkman F.S.L., Miyauchi K., Fukuda M.,
RA   Davies J.E., Mohn W.W., Eltis L.D.;
RT   "The complete genome of Rhodococcus sp. RHA1 provides insights into a
RT   catabolic powerhouse.";
RL   Proc. Natl. Acad. Sci. U.S.A. 103:15582-15587(2006).
CC   -!- COFACTOR:
CC       Name=Fe cation; Xref=ChEBI:CHEBI:24875;
CC         Evidence={ECO:0000256|PIRSR:PIRSR009283-1};
CC       Note=Binds 1 Fe cation per subunit.
CC       {ECO:0000256|PIRSR:PIRSR009283-1};
CC   -!- SIMILARITY: Belongs to the 4HPPD family.
CC       {ECO:0000256|PIRSR:PIRSR009283-1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; CP000431; ABG94844.1; -; Genomic_DNA.
DR   RefSeq; YP_703002.1; NC_008268.1.
DR   ProteinModelPortal; Q0SC92; -.
DR   STRING; 101510.RHA1_ro03041; -.
DR   PRIDE; Q0SC92; -.
DR   EnsemblBacteria; ABG94844; ABG94844; RHA1_ro03041.
DR   GeneID; 4220592; -.
DR   KEGG; rha:RHA1_ro03041; -.
DR   PATRIC; 23204943; VBIRhoJos26306_3072.
DR   eggNOG; COG3185; -.
DR   HOGENOM; HOG000188687; -.
DR   KO; K00457; -.
DR   OMA; HEHLEKH; -.
DR   OrthoDB; EOG68SVVG; -.
DR   BioCyc; RJOS101510:GJJ1-3038-MONOMER; -.
DR   Proteomes; UP000008710; Chromosome.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:UniProtKB-EC.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0009072; P:aromatic amino acid family metabolic process; IEA:InterPro.
DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 1.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
DR   TIGRFAMs; TIGR01263; 4HPPD; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000008710};
KW   Dioxygenase {ECO:0000313|EMBL:ABG94844.1};
KW   Iron {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Metal-binding {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Oxidoreductase {ECO:0000313|EMBL:ABG94844.1};
KW   Pyruvate {ECO:0000313|EMBL:ABG94844.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000008710}.
SQ   SEQUENCE   401 AA;  44260 MW;  273B948D95C46CD8 CRC64;

  Query Match             100.0%;  Score 2105;  DB 124;  Length 401;
  Best Local Similarity   100.0%;  
  Matches  401;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTIEQTLTDKERLAGLDLGQLEQLVGLVEYDGTRDPFPVSGWDAVVWVVGNATQTAHYFQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTIEQTLTDKERLAGLDLGQLEQLVGLVEYDGTRDPFPVSGWDAVVWVVGNATQTAHYFQ 60

Qy         61 SAFGMTLVAYSGPTTGNRDHHSFVLESGAVRFVIKGAVNPDSPLIDHHRTHGDGVVDIAL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SAFGMTLVAYSGPTTGNRDHHSFVLESGAVRFVIKGAVNPDSPLIDHHRTHGDGVVDIAL 120

Qy        121 AVPDVDKCIAHARAQGATVLDEPHDVTDDHGTVRLAAIA TYGDTRHTLVDRSHYTGPYLP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AVPDVDKCIAHARAQGATVLDEPHDVTDDHGTVRLAAIA TYGDTRHTLVDRSHYTGPYLP 180

Qy        181 GYTARTSGHTKRDGAPKRLFQALDHVVGNVELGKMDHWVDFYNRVMGFTNMAEFVGEDIA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GYTARTSGHTKRDGAPKRLFQALDHVVGNVELGKMDHWVDFYNRVMGFTNMAEFVGEDIA 240

Qy        241 TDYSALMSKVVSNGNHRVKFPLNEPALAKKRSQIDEYLDFYRGPGAQHLALATNDILTAV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TDYSALMSKVVSNGNHRVKFPLNEPALAKKRSQIDEYLDFYRGPGAQHLALATNDILTAV 300

Qy        301 DQLTAEGVEFLATPDSYYEDPELRARIGNVRAPIAELQKRGILVDRDEDGYLLQIFTKPL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DQLTAEGVEFLATPDSYYEDPELRARIGNVRAPIAELQKRGILVDRDEDGYLLQIFTKPL 360

Qy        361 VDRPTVFFELIERHGSLGFGIGNFKALFEAIEREQAARGNF 401
              |||||||||||||||||||||||||||||||||||||||||
Db        361 VDRPTVFFELIERHGSLGFGIGNFKALFEAIEREQAARGNF 401

GenBank Accession Number CP000431 teaches a nucleic acid sequence from Rhodococcus that has 100% sequence identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below.
ACCESSION   CP000431
VERSION     CP000431.1  GI:110816552
DBLINK      BioProject: PRJNA13693
            BioSample: SAMN02604146
KEYWORDS    .
SOURCE      Rhodococcus jostii RHA1
  ORGANISM  Rhodococcus jostii RHA1
            Bacteria; Actinobacteria; Actinobacteridae; Actinomycetales;
            Corynebacterineae; Nocardiaceae; Rhodococcus.
REFERENCE   1  (bases 1 to 7804765)
  AUTHORS   McLeod,M.P., Warren,R.L., Araki,N., Hsiao,W.W.L., Myhre,M.,
            Fernandes,C., Miyazawa,D., Wong,W., Lillquist,A.L., Wang,D.,
            Dosanjh,M., Petrescu,A., Morin,R.D., Yang,G., Stott,J.M.,
            Schein,J.E., Shin,H., Smailus,D., Siddiqui,A.S., Marra,M.A.,
            Jones,S.J.M., Holt,R., Brinkman,F.S.L., Miyauchi,K., Fukuda,M.,
            Davies,J.E., Mohn,W.W. and Eltis,L.D.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-JUL-2006) Microbiology and Immunology, University of
            British Columbia, 1365-2350 Health Sciences Mall, Vancouver, BC V6T
            1Z3, Canada
COMMENT     Bacteria available by contacting Lindsay Eltis (leltis [at]
            interchange.ubc.ca).
FEATURES             Location/Qualifiers
     source          1..7804765
                     /organism="Rhodococcus jostii RHA1"
                     /mol_type="genomic DNA"
                     /strain="RHA1"
                     /db_xref="taxon:101510"
     gene            complement(1391..2581)
                     /locus_tag="RHA1_ro00001"
     CDS             complement(1391..2581)
                     /locus_tag="RHA1_ro00001"
                     /note="GO_function: GO:0003677 - DNA binding;
                     GO_process: GO:0000074 - regulation of progression through
                     cell cycle"
                     /codon_start=1
                     /transl_table=11
                     /product="conserved hypothetical protein"
                     /protein_id="ABG91837.1"
                     /db_xref="GI:110816553"

  Query Match             100.0%;  Score 1206;  DB 4;  Length 7804765;
  Best Local Similarity   100.0%;  
  Matches 1206;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACGATCGAGCAGACTCTCACCGACAAGGAACGCCTGGCAGGTCTCGACCTCGGCCAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219768 ATGACGATCGAGCAGACTCTCACCGACAAGGAACGCCTGGCAGGTCTCGACCTCGGCCAG 3219709

Qy         61 CTCGAGCAGTTGGTCGGGCTCGTCGAGTACGACGGCACCCGCGACCCGTTCCCGGTCAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219708 CTCGAGCAGTTGGTCGGGCTCGTCGAGTACGACGGCACCCGCGACCCGTTCCCGGTCAGC 3219649

Qy        121 GGCTGGGATGCCGTCGTCTGGGTGGTCGGCAACGCCACCCAGACCGCCCACTACTTCCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219648 GGCTGGGATGCCGTCGTCTGGGTGGTCGGCAACGCCACCCAGACCGCCCACTACTTCCAG 3219589

Qy        181 TCCGCGTTCGGGATGACCCTCGTCGCCTACTCCGGACCCACCACCGGCAACCGCGACCAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219588 TCCGCGTTCGGGATGACCCTCGTCGCCTACTCCGGACCCACCACCGGCAACCGCGACCAC 3219529

Qy        241 CACAGCTTCGTCCTCGAATCCGGGGCCGTCCGCTTCGTCATCAAAGGCGCCGTGAACCCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219528 CACAGCTTCGTCCTCGAATCCGGGGCCGTCCGCTTCGTCATCAAAGGCGCCGTGAACCCG 3219469

Qy        301 GACAGCCCCCTGATCGACCACCACCGCACCCACGGCGACGGCGTCGTCGACATCGCCCTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219468 GACAGCCCCCTGATCGACCACCACCGCACCCACGGCGACGGCGTCGTCGACATCGCCCTC 3219409

Qy        361 GCCGTCCCCGACGTCGACAAGTGCATCGCCCACGCCCGCGCCCAGGGCGCCACCGTCCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219408 GCCGTCCCCGACGTCGACAAGTGCATCGCCCACGCCCGCGCCCAGGGCGCCACCGTCCTC 3219349

Qy        421 GACGAACCCCACGACGTGACCGACGACCACGGCACCGTCCGCCTCGCCGCGATCGCCACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219348 GACGAACCCCACGACGTGACCGACGACCACGGCACCGTCCGCCTCGCCGCGATCGCCACC 3219289

Qy        481 TACGGCGACACCCGCCACACCCTCGTCGACCGCAGCCACTACACCGGCCCCTACCTGCCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219288 TACGGCGACACCCGCCACACCCTCGTCGACCGCAGCCACTACACCGGCCCCTACCTGCCC 3219229

Qy        541 GGCTACACCGCCCGCACCTCCGGCCACACCAAACGGGACGGGGCACCCAAGCGCCTGTTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219228 GGCTACACCGCCCGCACCTCCGGCCACACCAAACGGGACGGGGCACCCAAGCGCCTGTTC 3219169

Qy        601 CAGGCCCTCGACCACGTCGTCGGCAACGTCGAACTCGGCAAGATGGACCACTGGGTCGAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219168 CAGGCCCTCGACCACGTCGTCGGCAACGTCGAACTCGGCAAGATGGACCACTGGGTCGAC 3219109

Qy        661 TTCTACAACCGGGTCATGGGCTTTACGAACATGGCCGAGTTCGTCGGCGAGGACATCGCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219108 TTCTACAACCGGGTCATGGGCTTTACGAACATGGCCGAGTTCGTCGGCGAGGACATCGCC 3219049

Qy        721 ACCGACTACTCCGCGCTGATGAGCAAGGTCGTCTCCAACGGCAACCACCGGGTCAAGTTC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3219048 ACCGACTACTCCGCGCTGATGAGCAAGGTCGTCTCCAACGGCAACCACCGGGTCAAGTTC 3218989

Qy        781 CCCCTCAACGAACCCGCCCTCGCCAAGAAACGCTCGCAGATCGACGAATACCTCGACTTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218988 CCCCTCAACGAACCCGCCCTCGCCAAGAAACGCTCGCAGATCGACGAATACCTCGACTTC 3218929

Qy        841 TACCGCGGCCCCGGCGCCCAGCACCTGGCCCTGGCCACCAATGACATCCTCACCGCCGTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218928 TACCGCGGCCCCGGCGCCCAGCACCTGGCCCTGGCCACCAATGACATCCTCACCGCCGTC 3218869

Qy        901 GACCAGCTGACCGCCGAGGGCGTCGAGTTCCTGGCCACCCCCGACTCCTACTACGAGGAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218868 GACCAGCTGACCGCCGAGGGCGTCGAGTTCCTGGCCACCCCCGACTCCTACTACGAGGAC 3218809

Qy        961 CCCGAACTGCGGGCCCGGATCGGCAACGTCCGCGCCCCCATCGCCGAACTGCAGAAACGC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218808 CCCGAACTGCGGGCCCGGATCGGCAACGTCCGCGCCCCCATCGCCGAACTGCAGAAACGC 3218749

Qy       1021 GGCATCCTCGTCGACCGCGACGAAGACGGCTACCTGCTGCAGATCTTCACCAAACCCCTC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218748 GGCATCCTCGTCGACCGCGACGAAGACGGCTACCTGCTGCAGATCTTCACCAAACCCCTC 3218689

Qy       1081 GTCGACCGGCCCACCGTGTTCTTCGAACTCATCGAACGCCACGGCTCCCTCGGCTTCGGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218688 GTCGACCGGCCCACCGTGTTCTTCGAACTCATCGAACGCCACGGCTCCCTCGGCTTCGGC 3218629

Qy       1141 ATCGGCAACTTCAAAGCCCTCTTCGAGGCCATCGAACGCGAACAAGCCGCCCGCGGAAAC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3218628 ATCGGCAACTTCAAAGCCCTCTTCGAGGCCATCGAACGCGAACAAGCCGCCCGCGGAAAC 3218569

Qy       1201 TTCTGA 1206
              ||||||
Db    3218568 TTCTGA 3218563

Boudec et al teach chimeric genes comprising a polynucleotide encoding an HPPD that exhibits tolerance to HPPD inhibitors (Abstract; col. 1, lines 8-16).  Boudec et al teach modified HPPD sequences that are resistant to inhibitors and teach that the wild-type HPPD could be from any species, including bacteria (col. 4, line 41 - col. 5, line 17).  Boudec et al teach applying isoxaflutole to plants expressing wild-type and mutated HPPD, post-emergence at 100-600 g ai/ha, and teach that while the plants expressing mutant HPPD showed higher tolerance, the control plants expressing wild-type HPPD, showed at least some levels of survival at up to 600 g ai/ha of isoxaflutole (Example 6, col. 20-22).  Boudec et al teach that even herbicide sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (col. 1, bottom paragraph). 
	Koprek et al teach that due to gene silencing in multicopy transgene insertion events, it is desirable to generate transgenic plants containing a single copy of the transgene (pg. 1354, right col.).  Koprek et al teach that in general, Agrobacterium-mediated transformation leads to lower copy numbers of the transgene, and single-copy inserts in transgenic plants are observed more frequently (pg. 1355, left col). 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sailland et al, using the nucleic acid encoding the HPPD from Rhodococcus sp., as taught by the UniProt and GenBank Accession Numbers, and obtain the chimeric genes and plants of the instant invention, including the chimeric genes in which the HPPD coding sequence comprises a transit peptide, such as, for example, a plant chloroplast peptide.  Given the teachings of Koprek et al, it would have been obvious to select for transformed plants comprising a single copy of the transgene, including wherein the plants are transformed using Agrobacterium.  It would have been obvious to introduce said nucleic acid into any desired agronomically significant plant, including tobacco plants taught by Boudec et al.
One of ordinary skill would have been motivated to combine the above teachings because expressing bacterial HPPD in plants confers herbicide resistance (Sailland et al., col. 1, lines 25-27), given that Boudec et al suggest isolating HPPD from organisms other than plants, such as bacteria, and given that the GenBank Accession Number ABG94844.1 expressly identifies the protein as the HPPD from Rhodococcus.  Selecting for transformed plants with more than one transgene copy (claim 48) would have been also obvious in order to obtain higher expression levels of the HPPD, for example.  In addition, in view of the teachings of Koprek et al, many transformed plants would naturally comprise multiple copies of the transgene as a result of the transformation.
Given that Sailland et al and Boudec et al successfully reduced their inventions to practice, and given the teachings of Koprek et al, one would have had reasonable expectation of success in obtaining a transgenic plant comprising a single copy or multiple copies of the nucleic acid sequence encoding the Rhodococcus HPPD of GenBank Accession Number ABG94844.1. 
The property of tolerance to 100 g ai/ha of HPPD inhibitors tembotrione and isoxaflutole would have naturally flowed from the structure of said prima facie obvious plant.  “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  
Moreover, in view of the fact that even wild-type HPPDs are known to confer herbicide tolerance when overexpressed, which is well-known in the art and expressly taught by Boudec, one would have reasonably expected the plants expressing the HPPD from Rhodococcus sp. to show tolerance to 100 g ai/ha of tembotrione and isoxaflutole, at least at some expression levels, all of which are encompassed by the claims. 
Response to Arguments. 
Applicant argues as follows: “GenBank 1 and 2 were purportedly “submitted” in 2006, but the actual accession numbers cited by the PTO are dated 2014 - after the instant filing date. See Exhibit A (showing excerpt of accession numbers with 2014 date). Moreover, the 2006 PNAS reference cited on page 6 of the Office Action does not refer to these accession numbers. Accordingly, GenBank 1 and 2 are not prior art to the instant application and thus the rejection should be withdrawn on at least this basis.”
Boudec and Koprek likewise fail to teach or suggest HPPD from Rhodococcus sp. For
example, Boudec relates to an HPPD from Synechocystis, which belongs to a different family of bacteria” (page 7). 
	This argument is not found to be persuasive.  The first database version of GenBank Accession Number ABG94844.1 is dated July 28, 2006 (the sequence had been submitted on July 24, 2006, as indicated by the database entry).  The July 28, 2006 version identifies the protein as an HPPD from Rhodococcus sp., and provides its amino acid sequence.  These are the teachings for which the database entry for GenBank Accession Number ABG94844 was cited in the rejection.  The teachings remained included in the subsequent database updates.  Said version also references GenBank Accession Number CP000431, which is the entry for the complete nucleic acid sequence of the genome of the microorganism.
The McLeod article (introduced in a later version of GenBank Accession Number ABG94844) was not cited or relied on in the rejection.  The Office Action mentioned the fact that GenBank Accession Number ABG94844.1 was “submitted by McLeod et al” as a reference to the source of the sequence submission.  This reference has been removed in the instant Office Action.  
The Examiner acknowledges that the printouts for GenBank Accession Numbers ABG94844.1 and CP000431 which were included with the Non-Final Office Action of November 23, 2016 show the date of January 31, 2014.  However, given that the information in the two GenBank entries was present in their respective earliest versions (both dated July 28, 2006), the cited Accession Numbers were properly relied upon as prior art to the instant application, which has an effective filing date of December 23, 2009.  Nevertheless, for clarity of the record, the July 28, 2006 versions of said GenBank Accession Numbers are included with the instant Office Action.  This does not change the factual basis nor the legal ground for the instant rejection. 
	With regard to the teachings of Koprek and Boudec, Applicant’s argument that “Boudec and Koprek likewise fail to teach or suggest HPPD from Rhodococcus sp.” is not found to be persuasive.  Koprek et al was cited for the teaching regarding the copy number of a transgene.  The fact that Boudec et al do not expressly teach using the HPPD from Rhodococcus sp. does not make the argument persuasive:  Boudec et al suggest isolating HPPD from organisms other than plants, such as bacteria.  At the same time, GenBank Accession Number ABG94844.1 expressly identifies the protein as the HPPD from Rhodococcus sp.   
The Examiner maintains that the teachings of the prior art would have motivated one of ordinary skill in the art to make a chimeric gene comprising a nucleic acid encoding said HPPD, and a plant expressing said chimeric gene, regardless of whether a specific herbicide tolerance of the Rhodococcus sp. HPPD was known or not, and regardless of the fact that the wild-type HPPD from Rhodococcus sp. might not confer as high of a tolerance as a mutant would.  It is noted that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success” (In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988).
It is also noted that the overexpression of wild-type HPPD to confer tolerance to HPPD inhibitors is a strategy that is well-known in the art, as illustrated by Boudec et al, who teach, in col. 1, lines 55-65, as follows: “(3) overexpressing the sensitive enzyme so as to produce quantities of the target enzyme in the plant which are sufficient in relation to the herbicide, in view of the kinetic constants of the enzyme, so as to have enough of the functional enzyme available despite the presence of the inhibitor.  It is this third strategy which was described for successfully obtaining plants which were tolerant to HPPD inhibitors (WO96/38657), with it being understood that it was the first time that a strategy of simply overexpressing the (non-mutated) sensitive target enzyme was successfully used for conferring on plants agricultural level tolerance to a herbicide” (emphasis supplied).  The rejection is maintained. 

9.	Claim 25, 44, and 47 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of GenBank Accession Number ABG94844.1 (Submitted on July 24, 2006; version of July 28, 2006), GenBank Accession Number CP000431 (Submitted on July 24, 2006; version of July 28, 2006), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, and further in view of Matringe et al (US Patent Application US 2005/0257283 A1, published November 17, 2005).  Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive.
	The claims are directed to the plant of claim 17, further comprising a chimeric gene encoding a prephenate dehydrogenase (PDH). 
	The teachings of Sailland et al, GenBank Accession Number ABG94844.1, and GenBank Accession Number CP000431, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and PDH. 
Matringe et al teach HPPD-inhibitor-resistant plants and cells that comprise the following: (1) a gene allowing overexpression of PDH, and (2) a gene allowing overexpression of HPPD (paragraphs 21-22).  Matringe et al also teach a method of producing such plants (paragraph 14).  Matringe et al teach that PDH could originate from Saccharomyces cerevisiae (Accession No. S46037), as well as from other organisms (paragraph 27). 
At the time the invention was made, it would have been prima facie obvious to modify the plants made obvious by the combination of the teachings of Sailland et al, GenBank Accession Number ABG94844.1, GenBank Accession Number CP000431, Boudec et al, and Koprek et al, and obtain a plant expressing a chimeric gene which comprises a nucleic acid encoding HPPD and PDH.  Obtaining the seed of said plant would have been obvious as well. 
	One of ordinary skill would have been motivated to do so, because transforming plants with a gene encoding a PDH enzyme increases tolerance to HPPD inhibitors (Matringe et al, paragraphs 16 and 17).  This increase is particularly significant when the plants transformed with a gene encoding a PDH also overexpress a HPPD (Matringe et al, paragraph 17).  Given that both Sailland et al and Matringe et al successfully reduced their inventions to practice, one would have had a reasonable expectation of success.

Response to Arguments. 
Applicant argues that the teachings of Matringe et al do not remedy the deficiencies of the other cited references (page 7 of the Remarks). 
	Applicant’s argument is not found to be persuasive.  Matringe et al was cited for the teaching of combining a gene encoding an HPPD and a gene a gene allowing overexpression of PDH in the same plant.  The plant of claim 17 would have been made obvious by the combination of Sailland et al, Accession Numbers ABG94844.1 and CP000431, Boudec et al, and Koprek et al.  Matringe et al teach the additional limitations of claims 25 and 44.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 

10.	Claims 26 and 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of GenBank Accession Number ABG94844.1 (Submitted on July 24, 2006; version of July 28, 2006), GenBank Accession Number CP000431 (Submitted on July 24, 2006; version of July 28, 2006), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, and further in view of Pallett et al (United States Patent Number 7,250,561, issued July 31, 2007), and Dam et al (US Patent Publication 2007/0214515).  Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to the plant of claim 17, further comprising one or more chimeric genes conferring tolerance to a growth regulator herbicide, or encoding a herbicide inhibiting enzyme such as an EPSP synthase. 
	The teachings of Sailland et al, GenBank Accession Number ABG94844.1, GenBank Accession Number CP000431, Boudec et al and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and another herbicide tolerance enzyme, such as EPSPS. 
Pallett et al teach a nucleic acid sequence comprising at least two chimeric genes, each containing regulatory sequences for expression in plants, and coding sequences for both, HPPD and EPSP synthase, with the two genes conferring resistance to their respective inhibitors (claims 1 and 4).  Pallett et al. teach transforming plants and cells with a construct comprising the two chimeric genes (claims 14-18).  Pallett et al teach combining a gene encoding HPPD not only with the genes conferring resistance to EPSP synthase-inhibitors, but also to a variety of other herbicides as well (col. 1, line 59 - col. 2, line 13; col. 2, lines 27-41). 
Dam et al teach isolated polynucleotides encoding polypeptides conferring resistance to more than one class of herbicides, including HPPD inhibitors, and including wherein one such class is synthetic auxin herbicides, such as dicamba (claims 1-5; paragraphs 0019 and 0075). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to further modify the plant made obvious by the combination of the teachings of Sailland et al, GenBank Accession Number ABG94844.1, GenBank Accession Number CP000431, Boudec et al, and Koprek et al, using the teachings of Pallett et al and Dam et al, and introduce into said plant a chimeric gene comprising the coding sequence for the HPPD from Rhodococcus sp. and a coding sequence of EPSPS or an enzyme conferring resistance to auxin-based herbicides such as dicamba.  
	One of ordinary skill would have been motivated to do so, because there exists a need in agriculture for plants with tolerance to at least two herbicides (Pallett et al, col 1, lines 45-47).  Given that both Sailland et al and Pallett et al had successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
	Response to Arguments. 
	Applicant argues that the teachings of Pallett et al and Dam et al do not teach or suggest the use of the HPPD from Rhodococcus sp., and thus fail to remedy the deficiencies of the other cited references (page 8 of the Remarks). 
	Applicant’s argument is not found to be persuasive.  Pallett et al and Dam et al were not cited for the teaching of the HPPD gene or protein from Rhodococcus sp.  The cited GenBank Accession Numbers teach said gene and protein.  Instead, they were cited for the teaching of combining a nucleic acid encoding an HPPD and a nucleic acid another herbicide resistance enzyme, such as EPSPS, in the same plant.  The plant of claim 17 would have been made obvious by the combination of the cited prior art.  Pallett et al and Dam et al teach the additional limitations of claims 26 and 27.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 
Conclusion
11.	No claims are allowed
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662